DETAILED ACTION
Notice of Pre-AlA or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Priority

This application filed 04/24/2019, claims priority to  PRO 62/662,756 filed 04/25/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/16/22 are acknowledged and considered.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.  The original restriction election is carried over from the response to the office action mailed on September 4, 2020. 
Claims 50-66 are pending.
Claims 50-66 are herein acted on the merits.
Response to Arguments
The argument against claims 50-66 are rejected under 35 U.S.C. 102 as being unpatentable over Liu et al. (20130236542) is not persuasive. The rejections are herewith maintained. Applicant argues formulation of Formula A and Formula B of the specification exhibit varying fluctuation index while both being extended release formulations.  Further fast release formulations resulted in different mood z-scores.   The Examiner states Applicant has not incorporated in the claim language what component is contributing to the plasma profile.  The PK properties are inherent to the composition.  Applicant is reminded that the magnesium threonate in the dosage amounts are taught by the prior art, as is currently claimed.
The argument is against the claims 67-79  are rejected under 35 U.S.C. 102 as being unpatentable over Liu et al. (US 20170258828 A1) is persuasive in view of cancellation of the claims. The rejections are herewith withdrawn. 
The argument is against the claims 67-101 are rejected under 35 U.S.C. 103 as being unpatentable over Berg (WO/2014/109863)  is persuasive in view of cancellation of the claims. The rejections are herewith withdrawn.
The argument is against the claims 80-101 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20170258828 A1)  is persuasive in view of cancellation of the claims. The rejections are herewith withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 50-66 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Liu et al. (US 20130236542 - previously presented).
Liu  et al. teaches extended or modified release oral formulation can be prepared using additional methods known in the art. For example, a suitable extended release form of the magnesium threonate (abstract) compositions provided herein may be a matrix tablet or capsule composition. Suitable matrix forming materials include, for example, waxes (e.g., carnauba, bees wax, paraffin wax, ceresine, shellac wax, fatty acids, and fatty alcohols), oils, hardened oils or fats (e.g., hardened rapeseed oil, castor oil, beef tallow, palm oil, and soya bean oil), and polymers (e.g., hydroxypropyl cellulose, polyvinylpyrrolidone, hydroxypropyl methyl cellulose, and polyethylene glycol). the formulations described herein, when administered at a substantially constant daily dose, e.g., at a dose ranging between 50 mg and 1000 mg, preferably between 100 mg and 800 mg, and more preferably between 200 mg and 700 mg per day of elemental Mg [0063].The reference teaches supplement has generally been about 200-250 mg per day for adults supplement has generally been about 200-250 mg per day for adults. In some embodiments, the dissolution medium is a saline solution. In some embodiments, the oral dosage form further comprises a polymer binder mixed with the magnesium (Mg) and threonate (T). In some embodiments, the polymer comprises polyvinylpyrrolidone. In some embodiments, the oral dosage form further comprises a pharmaceutically acceptable amount of magnesium stearate. In some embodiments, the oral dosage form further comprises of one or more of polyvinylpyrrolidone, polyvinyl acetate, or propylene glycol. In addition to the active ingredients comprising magnesium and threonate, the oral dosage forms of the present invention can comprise any numbers of physiologically acceptable excipients, depending in part on the controlled release mechanism to be used. “Physiologically Acceptable” includes molecular entities and compositions that do not produce an adverse, allergic or other untoward reaction when administered to an animal, or a human, as appropriate, e.g., those that are pharmaceutically acceptable. “Physiologically Acceptable Carrier” includes any and all solvents, dispersion media, coatings, antibacterial and antifungal agents, isotonic and absorption delaying agents and the like. The use of such media and agents for physiologically active substances is well known in the art. Except insofar as any conventional media or agent is incompatible with the active ingredient, its use in the magnesium threonate compositions is contemplated. Supplementary active ingredients can also be incorporated into the compositions. “Physiologically Acceptable Salts” include acid addition salts and which are formed with inorganic acids such as, for example, hydrochloric or phosphoric acids, or such organic acids as acetic, oxalic, tartaric, mandelic, and the like. Salts formed with the free carboxyl groups can also be derived from inorganic bases such as, for example, sodium, potassium, ammonium, calcium, or ferric hydroxides, and such organic bases as isopropylamine, trimethylamine, histidine, procaine and the like. General techniques for formulation and administration are found in “Remington: The Science and Practice of Pharmacy, Twentieth Edition,” Lippincott Williams & Wilkins, Philadelphia, Pa. Tablets, capsules, pills, powders, granules, dragees, gels, slurries, ointments, solutions suppositories, injections, inhalants and aerosols are examples of such formulations. Further the composition may contain an insoluble matrix polymer (approximately 15-85% by weight of the coating composition) and a water soluble material (e.g., approximately 15-85% by weight of the coating composition). Optionally an enteric polymer (approximately 1 to 99% by weight of the coating composition) may be used or included. Suitable water soluble materials include polymers such as polyethylene glycol, hydroxypropyl cellulose, hydroxypropyl methyl cellulose, polyvinylpyrrolidone, polyvinyl alcohol, and monomeric materials such as sugars (e.g., lactose, sucrose, fructose, mannitol and the like), salts (e.g., sodium chloride, potassium chloride and the like), organic acids (e.g., fumaric acid, succinic acid, lactic acid, and tartaric acid), and mixtures thereof. Suitable enteric polymers include hydroxypropyl methyl cellulose, acetate succinate, hydroxypropyl methyl cellulose, phthalate, polyvinyl acetate phthalate, cellulose acetate phthalate, cellulose acetate trimellitate, shellac, zein, and polymethacrylates containing carboxyl groups. Liu  et al.  teaches the optimal dosage can be dependent on the subject. In some embodiments, the subject is a human. In such embodiment, the dosage can be optimized to treat a condition in a human. [0154] In some embodiments, the oral dosage forms of the present invention is administered to a subject at a dose less than about 2 mg elemental magnesium/kg/day, less than about 4 mg elemental magnesium/kg/day, less than about 6 mg elemental magnesium/kg/day, less than about 8 mg elemental magnesium/kg/day, less than about 10 mg elemental magnesium/kg/day, or less than about 12 mg elemental magnesium/kg/day. In some embodiments, the oral dosage forms of the present invention are administered to a subject at a dose more than about 2 mg elemental magnesium/kg/day, more than about 4 mg elemental magnesium/kg/day, more than about 6 mg elemental magnesium/kg/day, more than about 8 mg elemental magnesium/kg/day, more than about 10 mg elemental magnesium/kg/day, or more than about 12 mg elemental magnesium/kg/day. The optimal dosage can depend on the subject. In some embodiments, the subject is a human. In such an embodiment, the dosage can be optimized to treat a condition in a human. With respect to the recitations of claims 50-64 of the fluctuation index, the mean AUC, the mean Tmax, a skewness that is less than about 0.2, the mean fluctuation value, the ratio of mean fluctuation value to Cmin, and in vivo plasma profile of threonic acid comprising a mean Cavg of 4.1±0.2, 5.6±0.3, 6.1±0.3, or 8.3±0.4, are all inherent properties of the composition.


Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA SOROUSH/Primary Examiner, Art Unit 1627